DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as obvious over Hampden-Smith et al. (US 2012/0321783).
Regarding claim 1 and 7-8
Hampden-Smith discloses a color printing method comprising the steps of printing an ink comprising metallic nanoparticles (i.e. dispersion) on the surface of a substrate, whereby a piezo-electric or thermal ink-jet printing (i.e. jetting) may be used 
Hampden smith teaches that after printing the ink may be treated by heating or applying radiation (i.e. energy) such as microwaves (which would also cause heating) under conditions which change a physical or chemical property (i.e. reaction) of the ink deposited on the substrate (i.e. meeting the limitation of a temperature sufficient for initiating a reaction, and a reaction between the ceramic substrate and the nanoparticles would create a complex oxide)(paragraph 0093).
It would have been prima obvious to select: a metal oxide as the nanoparticle from the short finite list; ceramic as the substrate from the short finite list, to select ink-jet printing as the method from the short finite list; and to select microwaves as the energy source for heating from the short finite list, to arrive at the instantly claimed invention.
With respect to the substrate Hampden-Smith teaches that the substrate comprises a coating, and that this coating may be silica, alumina, silica alumina, and/or fumed alumina (i.e. a ceramic substrate that is colorless or white) (paragraph 0073).
Hampden-Smith teaches that the nanoparticles comprise two-phases and that a second phase can be a dye or pigment, which changes the color of the metal nanoparticles from the native metallic color to another color, and that the metallic color achieved is selected from the group consisting of silver, copper, bronze, gold, and black (paragraph 0041), i.e. a color that is not white.

Regarding claim 2
Hampden-Smith teaches the use of microwaves, but does not teach the frequency of the radiation. However, the selection of the optimal frequency of radiation to use would have been determined through routine experimentation in the art in discovering the absorption maxima of the ink and/or substrate, and as such the claimed frequency range is seen as obvious absent a showing of new or unexpected results.
With respect to the microwave properties (i.e. tangent loss) of the nanoparticles and the substrate, it is noted that these are properties of the composition(s), and the reference teaches nanoparticles and substrates which read directly on the composition(s) claimed in the method. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § § 2112- 2112.02.
Regarding claims 3 

In the alternative, though Hampden-Smith teaches additional metals, it would have been prima facie obvious to select one of these metals from the short finite list provided by Hampden-Smith.
Regarding claim 4
Hampden-Smith teaches that the metal nanoparticles in one embodiment can be about 5 to about 25 wt % of think composition (paragraph 0049).
Regarding claim 6
Hampden-Smith teaches that in addition to ceramic substrates that glass may also be used (paragraph 0072). It is noted that glass is inorganic and contains a metal oxide or oxides.
In the alternative it would have been prima facie obvious to select glass as the substrate from the short finite list.
Regarding claim 9
Hampden-Smith teaches that the preferred heating time and temperature will depend on the nature of the desired feature (paragraph 0096), and that temperatures of not higher than about 300 C are used (paragraph 0100). As the temperature range of the reference overlaps the claimed range, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.

Regarding claim 10
It is noted that glass is generally colorless.
In the alternative it would have been obvious to use colorless glass.
Allowable Subject Matter
Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art teaches the specific substrate or metal oxide nanoparticles, in combination with the other limitations of the claim(s).
Response to Arguments
	Applicants argue against the prior art rejections.
	Applicants argue that Hampden-Smith does not teach any suitable ceramic substrates or ones that are white. This is not persuasive as Hampden-Smith teaches the use of paper coated with silica, aluminum, or silica alumina which are white ceramics.
	Applicants argue that Hampden-Smith does not teach that heat can be used at a significant temperature to initiate a reaction. This is not persuasive as Hampden-Smith teaches heat treatment and teaches that it causes a physical and/or chemical change, i.e. a reaction.

	The remaining arguments have been fully considered, but are not persuasive for the same reasons given above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734